Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II, claims 1-7 and 13-20 in the reply filed on 7/19/22 is acknowledged.  The traversal is on the ground(s) that since in fig. 1-2, the second current source circuit 120 is coupled to ground via the first switch NM1 and in fig. 5-6, the first switch NM1 is coupled to ground via the second current source circuit 120, the connection in fig. 1-2 and the connection in fig. 5-6 are minor adjusted and obvious variants. While the Examiner accepts this point, Examiner contends there are other differences in fig. 5-6 that would result in different search strategies and impose a serious burden. For example, fig. 1 shows where 120 and 130 are implemented with I/O transistors while fig. 5 shows where 120 and 130 are implemented with I/O or core transistors. Fig. 5 also shows additional transistors NM9 and NM10 implemented with I/O transistors. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janardhanan (US 2017/0250693) in view of Arai (US 2010/0188156).
Regarding claim 1, fig. 1 of Janardhanan teaches a charge pump device, comprising: a plurality of current source circuits comprising a first current source circuit [e.g. 122], a second current source circuit [e.g. 127], and a third current source circuit [e.g. 128], wherein the first current source circuit is configured to provide a first current to an output node [at output of 120]; a first switch [e.g. 136] configured to be selectively turned on according to a first control signal [respective signal in 115], wherein when the first switch is turned on, the second current source circuit is configured to drain a second current from the output node; and a second switch [e.g. 137] configured to be selectively turned on according to a second control signal [respective signal in 115], and when the second switch is turned on, the third current source circuit is configured to drain a third current from the output node. Janardhanan does not explicitly teach where the switches are implemented with transistors. However, it would have been an obvious matter of design choice to the ordinary artisan before the effective filing date of the claimed invention to implement switches as transistors such as NMOS or PMOS (second type of transistor), since it was well known in the art that transistors can switch. The combination of Janardhanan teaches the device as claimed except where the first current source is implemented with a first type of transistor and a withstand voltage of the first type of transistor is higher than a withstand voltage of the second type of transistor. However, Arai describes implementing a current source with an I/O transistor, which has higher breakdown voltages than NMOS/PMOS (par. 95). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the current sources with I/O transistors (first type of transistor) as taught in Arai for the purpose of utilizing a suitable and well-known type of current source implementation. 
Regarding claim 2, the combination as indicated above teaches wherein the first type of transistor is an input/output transistor, and a second type of transistor is a core transistor.
Regarding claim 3, the combination as indicated above teaches the device except wherein the second current source circuit and the third current source are coupled to ground via the first switch and the second switch respectively. However, it would have been an obvious matter of design choice to the ordinary artisan before the effective filing date of the claimed invention to implement the current source to couple to the ground via the switch, since it was well known in the art that such parts could be rearranged and that this connection difference was agreed upon as being an obvious variant.
Regarding claim 4, the combination as indicated above teaches wherein each of the second current source circuit and the third current source is implemented with the first type of transistor (Arai).
Regarding claim 5, the combination as indicated above teaches wherein the first control signal and a first output signal of a phase detector circuit have opposite levels, the first output signal is for indicating a Attorney Docket No. 16313-3652Application No. 17/326,396 phase lead, and the second control signal is a second output signal, which is for indicating a phase lag, of the phase detector.
Regarding claim 6, the combination as indicated above teaches a bias circuit configured to generate a first bias voltage to bias the first current source circuit, and configured to generate a second bias voltage to bias the second current source circuit and the third current source circuit (bias circuit is that generating gate voltage to current source transistors).
Regarding claim 7, the combination as indicated above teaches wherein the bias circuit is configured to simulate connections among the plurality of current source circuits, the first switch, and the second switch, in order to generate the first bias voltage and the second bias voltage.
Regarding claim 13, the combination as indicated above teaches wherein the first current source circuit is configured to receive a supply voltage [POWER SUPPLY] corresponding to the first type of transistor.
Regarding claim 14, the combination as indicated above teaches wherein the first current is equal to the second current and the third current (e.g. 123, 124, 127, and 128 are 2.5mA)
Regarding claim 15, the combination as indicated above teaches wherein the first current is higher than the second current and is higher than the third current (e.g. 122 is 5mA and higher than 127 and 128, which are 2.5mA).
Regarding claim 16, the combination as indicated above teaches wherein when the first switch and the second switch are turned on, a current outputted from the output node is the first current minus a fourth current, and the fourth current is a sum of the second current and the third current.
Regarding claim 17, the combination as indicated above teaches wherein when the first switch and the second switch are not turned on, a current outputted from the output node is the first current.
Regarding claim 18, the combination as indicated above teaches wherein when the first switch is turned on and the second switch is not turned on, a current outputted from the output node is the first current minus the second current.
Regarding claim 19, the combination as indicated above teaches wherein the first current source circuit comprises a first transistor, the second current source circuit comprises a second transistor, the third current source circuit comprises a third transistor, a first terminal of the first transistor is configured to receive a supply voltage, a second terminal of the first transistor is coupled to the output node, a control terminal of the first transistor is configured to receive a first bias voltage, a first terminal of the second transistor and a first terminal of the third transistor are coupled to the output node, and a control terminal of the second transistor and a control terminal of the third transistor are configured to receive a second bias voltage. The combination does not teach where a second terminal of the second transistor and a second terminal of the third transistor are coupled to ground via the first switch and the second switch respectively. However, it would have been an obvious matter of design choice to the ordinary artisan before the effective filing date of the claimed invention to implement the current source to couple to the ground via the switch, since it was well known in the art that such parts could be rearranged and that this connection difference was agreed upon as being an obvious variant.
Regarding claim 20, the combination as indicated above teaches wherein a first terminal of the first switch is coupled to the second terminal of the second transistor, a second terminal of the first switch is coupled to ground, a control terminal of the first switch is configured to receive the first control signal, a first terminal of the second switch is coupled to the second terminal of the third transistor, a second terminal of the second switch is coupled to ground, a control terminal of the second switch is configured to receive the second control signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ribeiro (US 2017/0288531) describes a charge pump circuit and method for operating a charge pump circuit. Zhong (US 2013/0120040) describes a system and method of stabilizing charge pump node voltage levels. Afghahi (US 2009/0010041) describes a hybrid DRAM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896